      Case 2:21-cv-00374 Document 1 Filed 06/24/21 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                      At Charleston

 MICHAEL H. HOLLAND, MICHEAL O.
 MCKOWN, JOSEPH R. RESCHINI and
 CARLO TARLEY as Trustees of the UNITED
 MINE WORKERS OF AMERICA 1992
 BENEFIT PLAN,

                       Plaintiffs,
                v.                                                  2:21-cv-00374
                                                  Civil Action No. ________

 KEYROCK ENERGY, INC.
 P.O. Box 112,
 Barbourville, WV 25504

                       Defendant.




                                        COMPLAINT

       1.     Plaintiffs, Michael H. Holland, Michael O. McKown, Joseph R. Reschini and

Carlo Tarley are Trustees of the United Mine Workers of America 1992 Benefit Plan ("The 1992

Plan"). The Trustees are fiduciaries with respect to the 1992 Plan within the meaning of Section

3(21)(A) of the Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. §

1002(21)(A). The Trustees conduct the business of the 1992 Plan at 2121 K Street, N.W.,

Washington, D.C. 20037.

       2.     The 1992 Plan is an irrevocable trust fund created pursuant to Section 9712 of the

Coal Industry Retiree Health Benefit Act of 1992 ("the Coal Act"), 26 U.S.C. § 9712.

       3.     The 1992 Plan is a Plan described in Section 302(c)(5) of the Labor Management

Relations Act, 29 U.S.C. §186(c)(5); an employee welfare benefit plan within the meaning of
      Case 2:21-cv-00374 Document 1 Filed 06/24/21 Page 2 of 5 PageID #: 2




Section 3(3) of ERISA, 29 U.S.C. § 1002(3); and a multiemployer plan within the meaning of

Section 3(37) of ERISA, 29 U.S.C. § 1002(37).

        4.      Keyrock Energy, Inc. (“Keyrock”) is a corporation, with an office and/or address

at PO Box 112, Barboursville, West Virginia 25504.

        6.      Jurisdiction is conferred on this Court by Section 9721 of the Coal Act, 26 U.S.C.

§ 9721; Section 4301(d) of ERISA, 29 U.S.C. § 1451(d); and Section 502(e) of ERISA,

29 U.S.C. § 1132(e).

        7.      Venue is proper in this district under Section 9721 of the Coal Act, 26 U.S.C. §

9721; Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2); and Section 4301(d) of ERISA, 29

U.S.C. § 1451(d), in that Defendant Keyrock is incorporated in West Virginia and is engaged in

its normal business activities within this district.

        8.      Defendant Keyrock is a "related person" to Childress Service Corporation

(“CSC”) within the meaning of Section 9701(c)(2)(A) of the Coal Act, 26 U.S.C. §

9701(c)(2)(A). As of July 20, 1992, the measurement date under the Coal Act, both Keyrock and

CSC were owned 100% by John J. (“Joe”) Childress. As such, pursuant to Section 9712(d)(4) of

the Coal Act, 26 U.S.C. § 9712(d)(4), Keyrock. is jointly and severally liable for the amounts

owed to the 1992 Plan by CSC under Section 9712 (d)(3) of the Coal Act, 26 USC Section

9712(d)(3).

        9.      CSC was a "Last Signatory Operator" as that term is defined in Section

9701(c)(4) of the Coal Act, 26 U.S.C. § 9701(c)(4). CSC was signatory to the 1984, 1988 and

1993 National Bituminous Coal Wage Agreements. Childress employed mineworkers in the

business of washing coal. Certain of the CSC retirees and their eligible dependents are receiving




                                                   2
      Case 2:21-cv-00374 Document 1 Filed 06/24/21 Page 3 of 5 PageID #: 3




health benefits from the UMWA 1992 Benefit Plan, as beneficiaries attributed to CSC as their

Last Signatory Operator.

       10.     Pursuant to Sections 9712(d)(1)(A) and 9712(d)(3) of the Coal Act, 26 U.S.C.

Sections 9712(d)(1)(A) and 9712(d)((3), Defendant Keyrock is jointly and severally liable for

the payment of monthly per beneficiary premiums based on the number of such beneficiaries

receiving benefits from the UMWA 1992 Benefit Plan.

       11. The 1992 Plan has judgments against Keyrock, dated October 18, 2007 and

November 16, 2007, totaling $888,916, for monthly premiums based on the CSC beneficiaries.

For many years, the Defendant made monthly payments, but it has stopped making monthly

payments.

       12. At this time, monthly premiums accrue on the fifteenth of each month in the amount

of $7,105.36 for the nine CSC beneficiaries. By letter dated April 5, 2021, the 1992 Plan

reminded the Defendant of its responsibility for these beneficiaries and requested payment of the

monthly per beneficiary premiums accrued since April 2015. Keyrock has not paid.

       13.     Keyrock failed to pay the required premiums for many months, including June 15,

2015 through May 15, 2021. During this period, $465,888.97 in premiums has accrued and

remains unpaid. Therefore, Defendants have failed to discharge their obligations under Section

515 of ERISA, 29 U.S.C. § 1145, and Sections 9712(d)(1)(A) and 9712(d)(3) of the Coal Act, 26

U.S.C. Sections 9712(d)(1)(A) and 9712(d)(3), and have caused the 1992 Plan to sustain loss of

income, and incur administrative and legal expenses.

       14. Interest has accrued on the monthly premiums from the dates they became due until

May 15, 2021, in the amount of $58,994.27.

 WHEREFORE, the Plaintiffs pray for the following relief:




                                                3
Case 2:21-cv-00374 Document 1 Filed 06/24/21 Page 4 of 5 PageID #: 4




(a)         A declaration that Defendant Keyrock Energy Inc. is a related

            person within the meaning of Section 9701 (c)(2)(A) of the Coal

            Act, 29 U.S.C. § 9701 (c)(2)(A) to Last Signatory Operator

            Childress Service Corporation;

      (b)   A declaration that Defendants' liability to the 1992 Plan for the

            monthly per beneficiary premium for the period June 15, 2015

            through May 15, 2021 is $465,888.97;

      (c)   Judgment for the entire liability set forth in paragraph (b), plus

            interest thereon from the date such amount became due and

            owing, together with liquidated damages, pursuant to Section

            9721 of the Coal Act, 26 U.S.C. § 9721; Sections 502 (g)(2), 515,

            and 4301 (b) of ERISA, 29 U.S.C. §§ 1132 (g)(2), 1145 and

            1451(b), and for all amounts that become due during the

            pendency of this action;

      (e)   Judgment for attorney fees and other costs and disbursements in

            this action;

      (f)   that the Court retain jurisdiction of this case pending compliance

            with its orders; and

      (g)   for such other and further relief as the Court may deem just.




                                           4
        Case 2:21-cv-00374 Document 1 Filed 06/24/21 Page 5 of 5 PageID #: 5




                                      Respectfully submitted,



                                      BARBARA E. LOCKLIN
                                      Assistant General Counsel
                                      DC Bar# 418206

                                      GLENDA FINCH
                                      General Counsel
                                      DC Bar# 254763

                                      LARRY D. NEWSOME
                                      Associate General Counsel
                                      DC Bar# 420503

                                      UMWA HEALTH & RETIREMENT FUNDS
                                      Office of the General Counsel
                                      2121 K Street, N.W., Suite 350
                                      Washington, D.C. 20037
                                      Telephone: (202) 521-2238


                                      s/ James W. “Woody” Hill
                                      WOODY HILL
                                      Local Counsel and Outside Co-Counsel
                                      WV Bar# 9209

                                      WOODY HILL – ATTORNEYS AT LAW - PLLC
                                      Chase Tower Suite 1450
                                      707 Virginia Street East
                                      Charleston, WV 25301
                                      Telephone: (304) 984-6700


                                      Attorneys for Plaintiffs


197146312.docx




                                         5
